Reasons for Allowance and Examiner’s Amendment
Examiner’s Amendment
Applicant’s representative agreed in an interview on 2/11/2021 to the following amendment of claims 2, 3 and 19:
2. The method as claimed in [C]claim 1, wherein the stem cell, is an embryonic stem cell, an adult stem cell, or an induced pluripotent stem cell.
3. The method as claimed in [C]claim 1, wherein the stem cell is an adult stem cell.
19. The method as claimed in [C]claim 3, wherein the adult stem cell is an adipose-derived stem cell, a bone marrow mesenchymal stem cell or a Wharton's jelly stem cell.

Withdrawn claim 2 is rejoined, and claims 1-3 and 19, renumbered to claims 1-4, are allowed. 
Reasons for Allowance
Independent claim 1 is drawn to a method for anti-senescence of a stem cell, the method consisting of treating the stem cell with a composition consisting of trans-cinnamaldehyde (TC) and a carrier. The method of the independent claim further limits to the amount of TC being 0.26 µg per mL of culture medium, and limits to the carrier being one of four specific compositions. The closest prior art is Rho et al (2014, Bioorganic & Medicinal Chemistry Letters, 24(9): 2141-2145; of record in the Office Action mailed 5/1/2019). Rho teaches treating human adipose tissue-mesenchymal stem cells with 3 µM cinnamaldehyde in culture media Since the MW of cinnamaldehyde is 132.162 g/mol, Rho’s concentration of TC is 0.40 µg per mL culture media. The conclusions in Rho were that higher levels of TC were desired as Rho was using TC in methods of inducing differentiation. Therefore Rho does not provide motivation for treating stem cells with any level of TC below 0.40 µg per mL culture media. Furthermore, it was not predicted in the prior art that treatment of stem cells with low levels of TC, including 
The only remaining rejection in the most recent Office Action (mailed 2/6/2020) rejected the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. This rejection was overcome by applicant’s amendment limiting to the amount of TC being 0.26 µg per mL of culture medium. By this amendment the claimed amount of TC now corresponds to the examples in the specification using 2 µM TC (2 µM TC = 0.26 µg TC per mL). While some of the results in the specification show mild anti-senescence results using 2 µM TC, Figure 4B contains significant results that the treatment of stem cells with 2 µM TC resulted in an anti-senescence affect when the cells were stressed with a senescence inducer. Therefore the amendments to the claims overcomes this rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653